DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7-8 and 16-20 are objected to because of the following informalities: within claims 7 and 16-20, "...which region is arranged..." is somewhat unclear and awkward phrasing.  One suggestion of re-phrasing would be to instead recite “…wherein the strip-shaped middle region is arranged…” to avoid confusion and clarity issues. Appropriate correction is required. Claim 8 is objected to as being dependent on claim 7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 16-20 recite “…comprises lateral strips adjoining on 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (JP 2016054127 A, as listed in the IDS, with citations below to a machine translation also provided with the IDS).
Regarding claim 1, Tsuruta teaches a battery module (power storage unit 30 containing grouping of power storage elements 100, Tsuruta abstract, [0055], and Figs. 2-3) comprising:
at least one battery cell (power storage elements 100, Tsuruta [0069] and Fig. 3), wherein the battery cell further comprises 
a cell housing (container 110, Tsuruta Fig. 5 and [0094]), which comprises 
a lower side and an upper side opposite to the lower side in a first direction (bottom and lid of rectangular container 110, Tsuruta [0095] and Fig. 5, with first direction defined as Y axis in Fig. 5), 
wherein an opening releasable in the event of an overpressure in the battery cell (safety valve 170 is opened when internal pressure of the container rises, Tsuruta [0097]) is arranged in the upper side (safety valve 170 on lid of 110, Tsuruta Fig. 5), 
the battery module includes an atomizing device (bus bar frame 500 with partition wall 511 and discharge portions 512, Tsuruta Figs. 6-8 and [0111-0114, 0121-0125]), 
which is arranged in the first direction above the releasable opening of the at least one battery cell (frame 500 is above valve 170 above container tops, Tsuruta Figs. 7-10) and 
which comprises at least one flame passage opening (discharge portions 512, Tsuruta Figs. 7-8), through which flames escaping from the releasable opening of the battery cell can penetrate (exhaust path is from battery container through vent 170 to openings 512, Tsuruta [0125]), and 
which comprises a passage area which is smaller than an area of the releasable opening (passages formed by discharge openings 512 are smaller than that of safety valve 170 as shown in Tsuruta Figs. 7-8).
Regarding claim 9, Tsuruta teaches a high-voltage battery (power storage device 1, Tsuruta abstract and Figs. 1-2) having 
a battery module (power storage unit 30 containing grouping of power storage elements 100, Tsuruta abstract, [0055], and Figs. 2-3) with at least one battery cell (power storage elements 100, Tsuruta [0069] and Fig. 3), wherein the battery cell further comprises 
a cell housing (container 110, Tsuruta Fig. 5 and [0094]), which comprises 
a lower side and an upper side opposite to the lower side in a first direction (bottom and lid of rectangular container 110, Tsuruta [0095] and Fig. 5, with first direction defined as Y axis in Fig. 5), 
wherein an opening releasable in the event of an overpressure in the battery cell (safety valve 170 is opened when internal pressure of the container rises, Tsuruta [0097]) is arranged in the upper side (safety valve 170 on lid of 110, Tsuruta Fig. 5), 
the battery module includes an atomizing device (bus bar frame 500 with partition wall 511 and discharge portions 512, Tsuruta Figs. 6-8 and [0111-0114, 0121-0125]), 
which is arranged in the first direction above the releasable opening of the at least one battery cell (frame 500 is above valve 170 above container tops, Tsuruta Figs. 7-10) and 
which comprises at least one flame passage opening (discharge portions 512, Tsuruta Figs. 7-8), through which flames escaping from the releasable opening of the battery cell can penetrate (exhaust path is from battery container through vent 170 to openings 512, Tsuruta [0125]), and 
which comprises a passage area which is smaller than an area of the releasable opening (passages formed by discharge openings 512 are smaller than that of safety valve 170 as shown in Tsuruta Figs. 7-8).
Regarding claim 2, Tsuruta teaches the limitations of claim 1 above and teaches the battery module comprises multiple battery cells (plurality of stage elements 100 within module 30, Tsuruta Figs. 2-3) that are arranged adjacent to one another in a longitudinal extension direction (storage elements are adjacent in the Z-direction, shown in Tsuruta Figs. 3-4) extending perpendicularly to the first direction (Y-direction is first direction as defined above, per Tsuruta Figs. 3-5; Z- and Y- axes are perpendicular to one another), 

Regarding claim 3 and claim 10, Tsuruta teaches the limitations of claims 1 and 2 above and teaches the atomizing device comprises multiple flame passage openings spaced apart from one another per battery cell comprised by the battery module (multiple discharge openings 512 within 500 spaced apart corresponding to each battery cell 100, Tsuruta [0127] and Fig. 9).
Regarding claim 4, claim 11, and claim 12, Tsuruta teaches the limitations of claims 1-3 above and teaches a surface normal of the passage area of the at least one flame passage opening is inclined at a non-zero angle with respect to the first direction (the passages formed by discharge portions 512 are inclined as shown in Tsuruta Figs. 7-8, the angle being non-zero versus the Y-axis as shown in the annotation below).

    PNG
    media_image1.png
    427
    700
    media_image1.png
    Greyscale


Regarding claim 5, claim 13, claim 14, and claim 15, Tsuruta teaches the limitations of claims 1-4 above and teaches the atomizing device comprises a lug (conversion surface portion 514 of frame 500, Tsuruta [0123-0127] and Figs. 6-8), which is associated with the at least one flame passage opening (surfaces 514 correspond to openings 512, Tsuruta Figs. 6-8), adjoins an edge region of the flame passage opening (514 and 512 adjoined at bottom inner edge per Tsuruta Fig. 8, annotated below), protrudes in the direction of an opposing edge region of the at least one flame passage opening (514 protrudes upward in direction of 512 top edge – i.e. the Y-direction, Tsuruta Figs. 7-8), and thus partially overlaps the at least one flame passage opening (514 surface overlaps 512 opening in the X-direction, Tsuruta Fig. 8, annotated below) and which is inclined in relation to the passage area of the at least one flame passage opening by a non-zero angle (514 is inclined approximately 45-degrees from the 512 opening, as shown in Tsuruta Figs. 7-8).

    PNG
    media_image2.png
    427
    544
    media_image2.png
    Greyscale

Regarding claim 6, Tsuruta teaches the limitations of claim 5 above and teaches the lug is aligned in parallel to the upper side of the at least one battery cell (bottom edge of surface 514 is parallel to top of battery cell 100 in Tsuruta Fig. 8, both extending along the X-axis). 
Regarding claim 7, claim 16, claim 17, claim 18, claim 19, and claim 20, Tsuruta teaches the limitations of claims 1-6 above and teaches atomizing device comprises a strip-shaped middle region (thick portion 511a of frame 500, Tsuruta Fig. 8 and [0115]), extending in particular in the longitudinal extension direction and aligned in parallel to the upper side of the at least one battery cell (portion 511a of partition wall 511 extends in the Z-direction above the stack of cells 100, Tsuruta Figs. 6-8), 
which region is arranged centrally above the releasable opening of the at least one battery cell (portion 511a is central to frame 500 and cells 100 and is above vents 170, Tsuruta Figs. 7-9), 
wherein the atomizing device comprises lateral strips adjoining on both sides on the middle region (thinner edge portions of partition wall 511, Tsuruta Figs. 7-8) in a second direction perpendicular to the first direction (edge portions of 511 are left and right of thick region 511a, which is the X direction of Tsuruta Figs. 7-8 and thus perpendicular to first direction Y), and in particular also perpendicular to the longitudinal extension direction (X direction is also perpendicular to longitudinal extension direction of battery cells and frame 500, which is the Z direction in the Tsuruta Figs. 4-9 as defined above), which are inclined in the second direction in relation to the middle region in the direction of the upper side of the at least one battery cell (there are slopes between thick central portion 511a and thin lateral portions of 511 within from 500, thus establishing a declined shape of 511 toward cells 100 when moving along the X-direction shown in Tsuruta Figs. 7-8 – see annotation below), 
wherein the at least one flame passage opening is arranged in at least one of the lateral strips (passages formed by discharge portions 512 extend through frame 500 at thin edges of partition wall 511 as shown by flow arrows in Tsuruta Figs. 6-8).

    PNG
    media_image3.png
    700
    441
    media_image3.png
    Greyscale

Regarding claim 8, Tsuruta teaches the limitations of claim 7 above and teaches the atomizing device comprises two flame passage openings associated with each respective battery cell (two sets of openings 512 per battery cell 100 as shown in Tsuruta Figs. 7-9), wherein one of the two flame passage openings associated with a respective battery cell is arranged in a respective one of the two lateral strips on opposing sides of the middle region (512 are formed at edges of 511 on opposite sides of 511a, Tsuruta Figs. 6-8), in particular wherein the lugs associated with a respective flame passage opening adjoin the middle region in the direction of a respective lateral strip (each 514 adjoins 511a via bottom 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664.  The examiner can normally be reached on M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721